Case 1:20-cv-00299-RLY-MJD Document 10 Filed 02/06/20 Page 1 of 4 PageID #: 236




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 FINISHMASTER, INC.,
                 Plaintiff,

        vs.
                                                   Case No.       1:20-cv-299
 GMP CARS, LLC; GMP CARS COLLISION
 FREMONT, LLC; GMP CARS COLLISION
 SAN FRANCISCO, LLC, GMP CARS
 COLLISION SAN RAFAEL, LLC; GMP
 CARS COLLISION SANTA CLARA, LLC;
 GMP CARS COLLISION FAIRFIELD, LLC;
 GMP CARS COLLISION SANTA ROSA,
 LLC; GMP CARS COLLISION VALLEJO,
 LLC; and GEOFFREY PALERMO,
                 Defendants.


             DEFENDANTS’ SUPPLEMENTAL JURISDICTIONAL STATEMENT

        Defendants, GMP Cars, LLC; GMP Cars Collision Fremont, LLC; GMP Cars Collision

 San Francisco, LLC; GMP Cars Collision San Rafael, LLC; GMP Cars Collision Santa Clara,

 LLC; GMP Cars Collision Fairfield, LLC; GMP Cars Collision Santa Rosa, LLC; GMP Cars

 Collision Vallejo, LLC; and Geoffrey Palermo (collectively, “Defendants”), by counsel, at the

 direction of this Court’s Order to Show Cause, dated February 3, 2020, hereby submit their

 Supplemental Jurisdictional Statement in support of their January 27, 2020 Notice of Removal,

 and state as follows:

        1.      Defendant, GMP Cars, LLC, is a California limited liability company. The sole

 member of Defendant, GMP Cars, LLC, is Defendant, Geoffrey Palermo, a resident and citizen

 of the State of California, whose address is 162 Del Oro Lagoon, Novato, CA 94949.

        2.      Defendant, GMP Cars Collision Fremont, LLC, is a California limited liability

 company. The sole member of Defendant, GMP Cars Collision Fremont, LLC, is Defendant,
Case 1:20-cv-00299-RLY-MJD Document 10 Filed 02/06/20 Page 2 of 4 PageID #: 237




 Geoffrey Palermo, a resident and citizen of the State of California, whose address is 162 Del Oro

 Lagoon, Novato, CA 94949.

        3.     Defendant, GMP Cars Collision San Francisco, LLC, is a California limited

 liability company. The sole member of Defendant, GMP Cars Collision San Francisco, LLC, is

 Defendant, Geoffrey Palermo, a resident and citizen of the State of California, whose address is

 162 Del Oro Lagoon, Novato, CA 94949.

        4.     Defendant, GMP Cars Collision San Rafael, LLC, is a California limited liability

 company. The sole member of Defendant, GMP Cars Collision San Rafael, LLC, is Defendant,

 Geoffrey Palermo, a resident and citizen of the State of California, whose address is 162 Del Oro

 Lagoon, Novato, CA 94949.

        5.     Defendant, GMP Cars Collision Santa Clara, LLC, is a California limited liability

 company. The sole member of Defendant, GMP Cars Collision Santa Clara, LLC, is Defendant,

 Geoffrey Palermo, a resident and citizen of the State of California, whose address is 162 Del Oro

 Lagoon, Novato, CA 94949.

        6.     Defendant, GMP Cars Collision Fairfield, LLC, is a California limited liability

 company. The sole member of Defendant, GMP Cars Collision Fairfield, LLC, is Defendant,

 Geoffrey Palermo, a resident and citizen of the State of California, whose address is 162 Del Oro

 Lagoon, Novato, CA 94949.

        7.     Defendant, GMP Cars Collision Santa Rosa, LLC, is a California limited liability

 company. The sole member of Defendant, GMP Cars Collision Santa Rosa, LLC, is Defendant,

 Geoffrey Palermo, a resident and citizen of the State of California, whose address is 162 Del Oro

 Lagoon, Novato, CA 94949.

        8.     Defendant, GMP Cars Collision Vallejo, LLC, is a California limited liability

 company. The sole member of Defendant, GMP Cars, LLC, is Defendant, Geoffrey Palermo, a
Case 1:20-cv-00299-RLY-MJD Document 10 Filed 02/06/20 Page 3 of 4 PageID #: 238




 resident and citizen of the State of California, whose address is 162 Del Oro Lagoon, Novato,

 CA 94949.

        9.      At no time was any Defendant organized under the laws of the State of Indiana or

 a resident of the State of Indiana. Nor did any Defendant maintain a place of business in the

 State of Indiana.

        10.     In light of the foregoing, complete diversity of citizenship exists as between

 Plaintiff, an Indiana corporation, and Defendant, Geoffrey Palermo, a resident and citizen of the

 State of California and the sole member of each of the limited liability company Defendants.

        WHEREFORE, Defendants, GMP Cars, LLC; GMP Cars Collision Fremont, LLC; GMP

 Cars Collision San Francisco, LLC; GMP Cars Collision San Rafael, LLC; GMP Cars Collision

 Santa Clara, LLC; GMP Cars Collision Fairfield, LLC; GMP Cars Collision Santa Rosa, LLC;

 GMP Cars Collision Vallejo, LLC; and Geoffrey Palermo, respectfully request that this Court

 find that this Supplemental Jurisdictional Statement establishes this Court’s diversity jurisdiction

 over this case pursuant to 28 U.S.C. 1441 et seq. and for all other proper relief.


                                               /s/ William M. Braman
                                               ________________________________________
                                               William M. Braman, Attorney No.15124-47
                                               LORENZO BEVERS BRAMAN & CONNELL
                                               218 West Second Street
                                               Seymour, IN 47274
                                               Braman.William@outlook.com
                                               Phone (812) 524-9000
                                               Fax (812) 524-9001
                                               Attorney for Defendants
Case 1:20-cv-00299-RLY-MJD Document 10 Filed 02/06/20 Page 4 of 4 PageID #: 239




                                 CERTIFICATE OF SERVICE

         I hereby certify that the above and foregoing Supplemental Jurisdictional Statement was
 E-filed via the Court’s e-file system and served on the following counsel of record, at their email
 addresses of record, on this 6th day of February, 2020, Matthew B. Barr and Kelsey C. Dilday,
 counsel for Plaintiff.


                                                      /s/ William M. Braman
                                                      _____________________________________
                                                      William M. Braman
